PER CURIAM.
Rejecting the appellant’s contentions, we find first that evidence that the plaintiffs driver was acting in a sudden emergency supports the jury’s conclusion that she did not negligently operate her vehicle, so that the plaintiff was not entitled to a directed verdict on liability. 4 Fla.Jur.2d Automobiles and Other Vehicles § 233 (1978). Second, the allegedly improper final argument of counsel did not justify either the declaration of a mistrial below or the award of a new trial here. Gonzalez v. State, 511 So.2d 703 (Fla. 3d DCA 1987).
Affirmed.